USCA11 Case: 22-10579   Document: 27-1      Date Filed: 12/23/2022    Page: 1 of 7




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                                No. 22-10579
                          Non-Argument Calendar
                         ____________________

       ISIDRO GINEZ TECPIL,
                                                               Petitioner,
       versus
       U.S. ATTORNEY GENERAL,


                                                              Respondent.


                         ____________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                          Agency No. A206-805-244
                          ____________________
USCA11 Case: 22-10579         Document: 27-1         Date Filed: 12/23/2022         Page: 2 of 7




       2                          Opinion of the Court                       22-10579


       Before JORDAN, BRANCH, and MARCUS, Circuit Judges.
       PER CURIAM:
               Isidro Ginez Tecpil petitions for review of the immigration
       judge’s (“IJ’s”) decision concurring with the asylum officer’s nega-
       tive reasonable fear determination, which was issued within the
       context of a reinstated order of removal and viewed as a final order
       of removal from the United States. On appeal, Tecpil argues that
       the IJ erred by affirming the asylum officer’s finding that he had not
       established a reasonable fear of either future persecution or torture
       if he was removed to Mexico, as required for withholding of re-
       moval or relief under the United Nations Convention Against Tor-
       ture and Other Cruel, Inhuman, or Degrading Treatment or Pun-
       ishment (“CAT”), respectively. After thorough review, we deny
       the petition for review. 1
             Under the Immigration and Nationality Act (“INA”), a
       noncitizen shall not be removed to a country if his life or freedom
       would be threatened in such country on account of race, religion,
       nationality, membership in a particular social group, or political
       opinion. 8 U.S.C. § 1231(b)(3). For withholding-of-removal claims,

       1 We have jurisdiction to review the IJ’s review of the asylum officer’s nega-
       tive reasonable fear determination because it was issued within the context of
       a reinstated order of removal, which is viewed as a final order of removal. 8
       U.S.C. § 1252(a)(1); see Avila v. U.S. Att’y Gen., 560 F.3d 1281, 1284 (11th Cir.
       2009) (“An order of reinstatement is a final order of removal under §
       1252(a)(1).”).
USCA11 Case: 22-10579     Document: 27-1      Date Filed: 12/23/2022    Page: 3 of 7




       22-10579               Opinion of the Court                        3

       “[t]he alien bears the burden of demonstrating that it is more likely
       than not [he] will be persecuted or tortured upon being returned
       to h[is] country.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232
       (11th Cir. 2005) (quotations omitted). The burden of proof is upon
       the noncitizen to show his eligibility for withholding of removal
       under the INA. 8 C.F.R. § 208.16(b).
              An alien may satisfy his burden of proof for withholding of
       removal by establishing past persecution on a protected ground.
       Rodriguez v. U.S. Att’y Gen., 735 F.3d 1302, 1308 (11th Cir. 2013).
       We’ve indicated that “persecution is an extreme concept, requiring
       more than a few isolated incidents of verbal harassment or intimi-
       dation, and that [m]ere harassment does not amount to persecu-
       tion.” Sepulveda, 401 F.3d at 1231 (quotations omitted); see also
       Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008)
       (holding that a minor beating does not constitute persecution);
       Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1291 (11th Cir. 2006) (find-
       ing that state officials watching and occasionally searching an indi-
       vidual’s home constitute “mere harassment”). The noncitizen
       need not always show that he would be singled out individually for
       persecution; rather, he may sustain the burden of proof by showing
       a pattern or practice of persecution of a group similarly situated to
       him in which he is included or with which he may be identified. 8
       C.F.R. § 208.16(b)(2)(i)-(ii).
             “To establish eligibility for CAT relief, an applicant must
       show that it is more likely than not that he will be tortured by, or
       with the acquiescence of, government officials if returned to the
USCA11 Case: 22-10579        Document: 27-1         Date Filed: 12/23/2022        Page: 4 of 7




       4                         Opinion of the Court                      22-10579

       designated country of removal.” Todorovic v. U.S. Att’y Gen., 621
       F.3d 1318, 1324 (11th Cir. 2010); see also 8 C.F.R. § 1208.16(c)(2).
       “An alien who: has been ordered removed; has been found under
       § 1208.16(c)(3) to be entitled to protection under the [CAT]; and is
       subject to the provisions for mandatory denial of withholding of
       removal under § 1208.16(d)(2) or (d)(3), shall be granted deferral of
       removal to the country where he [] is more likely than not to be
       tortured.” 8 C.F.R. § 1208.17(a). Unlike the asylum and withhold-
       ing-of-removal provisions of the INA, the CAT does not require
       that the noncitizen prove that he would be tortured because of
       race, religion, nationality, membership in a particular social group,
       or political opinion. Compare 8 C.F.R. § 1208.16(c)(2) with 8 C.F.R.
       § 1208.16(b).
              “In order to establish a due process violation, an alien must
       show that he [] was deprived of liberty without due process of law,
       and that the asserted error caused him substantial prejudice.” Gar-
       cia v. Att’y Gen. of U.S., 329 F.3d 1217, 1222 (11th Cir. 2003) (cita-
       tion omitted). “To show substantial prejudice, the petitioner must
       show the alleged due process violation would have affected the
       outcome of the case.” Avila, 560 F.3d at 1285.
             In this case, the record evidence does not compel an out-
       come in Tecpil’s favor. 2 Rather, the record fully supports the IJ’s

       2 Under our case law, it is unclear which standard of review to apply to an
       immigration judge’s negative reasonable fear determination. In fact, in a re-
       cent case, Priva v. U.S. Attorney General, we expressly declined to decide
       which standard of review applies in this situation. 34 F.4th 946, 957 n.5 (11th
USCA11 Case: 22-10579         Document: 27-1        Date Filed: 12/23/2022         Page: 5 of 7




       22-10579                   Opinion of the Court                               5

       determination that Tecpil failed to demonstrate a reasonable fear
       of persecution or torture in Mexico because the agency reasonably
       determined that Tecpil failed to establish -- through evidence of
       past persecution -- that he would be harmed in the future on ac-
       count of a protected ground by gang members, members of the
       government, or local “delinquents.” See Rodriguez, 735 F.3d at
       1308. In support of this showing, Tecpil described an incident in
       Mexico in which a gang stole his cellphone. However, the record
       reveals that the theft was motivated by money and was not specif-
       ically related to any of the five protected grounds under §
       1231(b)(3) -- namely, race, religion, nationality, membership in a
       particular social group, or political opinion. 8 U.S.C. § 1231(b)(3).
              To the extent Tecpil argues that he would face persecution
       in Mexico based on his political opinion, this argument similarly
       fails. Tecpil only provided a single instance in 2005 where he said
       he was pressured to vote. However, he added that the pressure he
       encountered was due to a generic and widespread effort to garner
       votes in a local election, and not due to his specific political opinion.
       Tecpil further admitted that, when an election is held, everyone
       was pressured to vote if candidates felt as if they were going to lose,

       Cir.), petition for cert. filed, (U.S. Aug. 11, 2022) (No. 22-134). We mentioned
       two possible standards of review, “the more deferential ‘facially legitimate and
       bona fide reason’” and “the more demanding substantial evidence standard,”
       but ultimately declined to specify which standard of review applies because,
       even if reviewed for substantial evidence, the record did not “compel an out-
       come in Priva’s favor.” Id. As we’ll explain, we need not decide which stand-
       ard of review to apply in this case either.
USCA11 Case: 22-10579      Document: 27-1     Date Filed: 12/23/2022     Page: 6 of 7




       6                      Opinion of the Court                 22-10579

       rather than targeting him or other individuals for a specific reason.
       Thus, Tecpil did not show that he had been singled out for threats
       based on an unidentified political opinion, and the IJ properly
       found that this single instance failed to rise to the “extreme con-
       cept” of persecution under our precedent. See Sepulveda, 401 F.3d
       at 1231.
               Nor does Tecpil’s fear of becoming a victim of criminal ac-
       tivity qualify him for withholding of removal because there is no
       evidence or indication of past persecution that would demonstrate
       that he will more likely than not be persecuted upon returning to
       Mexico. See id. at 1232. In arguing that he is a member of a pro-
       tected group who may be subject to a pattern or practice of perse-
       cution, he says only that he will be the member of a group who
       returns to Mexico from the United States and may be perceived as
       wealthy. 8 C.F.R § 208.16(b)(2)(i)-(ii). Yet Tecpil failed to meet his
       burden of proof through examples, specific instances, or any other
       evidence that simply returning from the United States avails people
       to a pattern or practice of persecution in Mexico. Id.
              As for Tecpil’s claim for CAT relief, he made general com-
       ments about the Mexican government failing to control gangs or
       police failing to respond adequately to calls. However, these state-
       ments are insufficient to establish government acquiescence to tor-
       ture for the purposes of the CAT. Todorovic, 621 F.3d at 1324; see
       also 8 C.F.R. §1208.16(c)(2). And Tecpil offered nothing to show
       that he would more likely than not be tortured by, or with the ac-
       quiescence of, the government or police. 8 C.F.R. § 1208.16.
USCA11 Case: 22-10579      Document: 27-1     Date Filed: 12/23/2022     Page: 7 of 7




       22-10579               Opinion of the Court                         7

               Finally, Tecpil failed to demonstrate that he was deprived of
       liberty without due process of law, or that the IJ’s alleged error in
       asking too few questions caused him substantial prejudice. Garcia,
       329 F.3d at 1222. Tecpil’s claim -- that he may have established a
       basis for a political opinion claim if he had been asked further ques-
       tions -- is speculative and without merit. Indeed, Tecpil was repre-
       sented by counsel before the IJ, and his counsel did not object to
       the questions or submit documents or evidence that might support
       a political-opinion claim. Thus, Tecpil failed to show that the al-
       leged due process violation would have affected the outcome of his
       case. Avila, 560 F.3d at 1285.
              In short, because the evidence supports the IJ’s determina-
       tion that Tecpil failed to meet his burden of proof, we deny the
       petition for review.
             PETITION DENIED.